Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to applicant’s reply filed on March 8, 2022.

Restrictions/Elections.
	Applicant election of the following species: salicylamine (SA, or 2-HOBA: 2-hydroxybenzylamine):

    PNG
    media_image1.png
    133
    101
    media_image1.png
    Greyscale
as the compound of general formula disclosed in claim 1, is acknowledged.

Status of Claims
Claims 1-12 are currently pending and are the subject of this office action.
Claim 6 is withdrawn since they do not encompass the elected species.
Claims 1-5 and 7-12 are presently under examination.



Priority
The present application is a CIP of 16/122,416 filed on 09/05/2018, which claims priority to provisional application No. 65/554,294 filed on 09/15/2017.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 1-5 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roychowdhury et. al. (Free Radical Biology and Medicine (2009) 47: 1526-1539), Longato et. al. (Free Radical Biology and Medicine (2017) 162-173 (available on line on November 2016), and Longato et. al. (UEG Journal (2014) 2(1S) A132-A605) in view of: Davies (Curr. Pharamcol. Rep. (April 2017) 3:51-67), Oates et. al. (US 2015/0265584) and Roberts et. al. (US 2014/0256774).

For claims 1-5, Roychowdhury teaches that consumption of Ethanol produces an increase of gamma-ketoaldehydes (i.e. levugladins (LGs) and isolevugladins (isoLGs) in the liver which contribute to liver-injury by triggering proinflammatory responses (see abstract, see page 1537, last paragraph and entire document).  
Longato (free Radical) teaches that gamma-ketoaldehydes are activators of hepatic stellate cells which are the main drivers of hepatic fibrosis (see abstract).  
Longato (UEG Journal) also teaches that gamma-ketoaldehydes are present in patients with liver alcoholic liver disease and are key activators of HSC cells and that they are investigating the potential protective action of administration of a gamma-ketoaldehyde scavenger in an animal model for hepatic fibrosis.  
None of the above references teaches the treatment of liver fibrosis comprising the administration of SA (2-HOBA).  
However, Davies teaches that 2-aminomethylphenols like SA (2-HOBA) can effectively scavenge gamma-ketoaldehydes like Iso-LGs (see page 5, third paragraph and 2-Aminomethyphenols on pages 10-12).  
Oates, like Davies teaches that compounds of general formula (see [0037]):

    PNG
    media_image2.png
    122
    124
    media_image2.png
    Greyscale
wherein R5 is amine, are excellent gamma-ketoaldehydes scavengers.  Among the compounds of the above formula, Oates discloses SA (2-HOBA):

    PNG
    media_image3.png
    105
    98
    media_image3.png
    Greyscale
(see [0050]) and are effective for treating diseases wherein gamma-ketoaldehydes are overexpressed (see for example claims 1-7 and 10).
In therapeutic applications, the compounds of the present invention may be administered to a patient in an amount sufficient to reduce or inhibit the desired indication.  Amounts effective for this use depend on factors including, but not limited to, the route of administration, the stage and severity of the indication, the general state of health of the mammal, and the judgment of the prescribing physician.  The compounds of the present invention are safe and effective over a wide dosage range.  However, it will be understood that the amounts of compound actually administered will be determined by a physician, in the light of the above relevant circumstances (see [0059]). 
Finally, Roberts teaches that gamma-ketoaldehydes are very reactive molecules associated with various inflammatory diseases and that gamma-ketoaldehydes are overexpressed in the liver of patients affected with alcoholic liver disease (see [0039]), and that compounds of the following general formula (see [0049]):

    PNG
    media_image4.png
    117
    116
    media_image4.png
    Greyscale
 can be used as gamma-ketoaldehydes scavengers and as such as anti-inflammatory agents (see abstract) in order to treat inflammatory diseases (see claims 1-6).  In particular the authors disclose SA (2-HOBA) (see [0102]): 

    PNG
    media_image3.png
    105
    98
    media_image3.png
    Greyscale
The effective amount for any particular patient will depend upon a variety of factors including the disorder being treated and the severity of the disorder, the specific composition employed, the age, the body weight, general health, sex, and diet of the patient, the time of administration, the route of administration, the rate of excretion of the specific compound employed, the duration of the treatment, drugs used in combination and like factors well known in the medical arts (see [0065]).

Since the prior art teaches that overexpression of gamma-ketoaldehydes are responsible for causing liver fibrosis, and since the prior art teaches that SA (2-HOBA) is an effective gamma-ketoaldehyde scavenger and a as such can treat diseases wherein gamma-ketoaldehydes are overexpressed, before the effective filing date of the claimed invention it would have been prima facie obvious for a person of ordinary skill in the art to treat an inflammatory disease wherein gamma-ketoaldehydes are overexpressed: like liver fibrosis, comprising the administration of a composition comprising an effective amount of gamma-ketoaldehydes scavengers like SA (2-HOBA).  The skilled in the art will be further motivated to treat liver fibrosis comprising the administration of a composition comprising an effective amount of SA, since Longato (UEG Journal) also teaches that they are investigating the potential protective action of administration of a gamma-ketoaldehyde scavenger in an animal model for hepatic fibrosis.
All this will result in the practice of claims 1-5 with a reasonable expectation of success.

For claims 7-9, since the prior art made already obvious “treating” hepatic fibrosis, it will be understood that a treatment encompasses inhibiting the progression, attenuate the severity or mitigate the damaging effects of hepatic fibrosis, thus resulting in the practice of claims 7-9 with a reasonable expectation of success.

For claim 10, Roberts teaches pharmaceutical composition comprising pharmaceutically acceptable carriers (see for example [0047] and [0066]).

2) Claims 1-5 and 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Washington et. al. (Hum. Pathol. (2000) 31:822-828), Longato et. al. (Free Radical Biology and Medicine (2017) 162-173 (available on line on November 2016), in view of: Davies (Curr. Pharamcol. Rep. (April 2017) 3:51-67), Oates et. al. (US 2015/0265584) and Roberts et. al. (US 2014/0256774).

For claims 1-5 and 11-12, Washington teaches that Hepatic Stellate Cell (HSC) activation in Non-Alcoholic Steatohepatitis (NASH) causes and/or is correlated with hepatic fibrosis (see abstract and entire document).
Longato (free Radical) teaches that gamma-ketoaldehydes are activators of HSC cells which are the main drivers of hepatic fibrosis (see abstract). 
None of the above references teaches the treatment of liver fibrosis comprising the administration of SA (2-HOBA).  
However, Davies teaches that 2-aminomethylphenols like SA (2-HOBA) can effectively scavenge gamma-ketoaldehydes like Iso-LGs (see page 5, third paragraph and 2-Aminomethyphenols on pages 10-12).  
Oates, like Davies teaches that compounds of general formula (see [0037]):

    PNG
    media_image2.png
    122
    124
    media_image2.png
    Greyscale
wherein R5 is amine, are excellent gamma-ketoaldehydes scavengers.  Among the compounds of the above formula, Oates discloses SA (2-HOBA):

    PNG
    media_image3.png
    105
    98
    media_image3.png
    Greyscale
(see [0050]) and are effective for treating diseases wherein gamma-ketoaldehydes are overexpressed (see for example claims 1-7 and 10).
In therapeutic applications, the compounds of the present invention may be administered to a patient in an amount sufficient to reduce or inhibit the desired indication.  Amounts effective for this use depend on factors including, but not limited to, the route of administration, the stage and severity of the indication, the general state of health of the mammal, and the judgment of the prescribing physician.  The compounds of the present invention are safe and effective over a wide dosage range.  However, it will be understood that the amounts of compound actually administered will be determined by a physician, in the light of the above relevant circumstances (see [0059]). 
Finally, Roberts teaches that gamma-ketoaldehydes are very reactive molecules associated with various inflammatory diseases and that gamma-ketoaldehydes are overexpressed in the liver of patients affected with non-alcoholic liver disease (see [0039]), and that compounds of the following general formula (see [0049]):

    PNG
    media_image4.png
    117
    116
    media_image4.png
    Greyscale
 can be used as gamma-ketoaldehydes scavengers and as such as anti-inflammatory agents (see abstract) in order to treat inflammatory diseases (see claims 1-6).  In particular the authors disclose SA (2-HOBA) (see [0102]): 

    PNG
    media_image3.png
    105
    98
    media_image3.png
    Greyscale
The effective amount for any particular patient will depend upon a variety of factors including the disorder being treated and the severity of the disorder, the specific composition employed, the age, the body weight, general health, sex, and diet of the patient, the time of administration, the route of administration, the rate of excretion of the specific compound employed, the duration of the treatment, drugs used in combination and like factors well known in the medical arts (see [0065]).

Since the prior art teaches that overexpression of gamma-ketoaldehydes are responsible for the overexpression of HSC cells which causes liver fibrosis due to an etiology unrelated to alcohol consumption (I.e. NASH), and since the prior art teaches that SA (2-HOBA) is an effective gamma-ketoaldehyde scavenger and a as such can treat diseases wherein gamma-ketoaldehydes are overexpressed, before the effective filing date of the claimed invention it would have been prima facie obvious for a person of ordinary skill in the art to treat an inflammatory disease wherein gamma-ketoaldehydes are overexpressed: like liver fibrosis, comprising the administration of a composition comprising an effective amount of gamma-ketoaldehydes scavengers like SA (2-HOBA).  The skilled in the art will be further motivated to treat liver fibrosis comprising the administration of a composition comprising an effective amount of SA, since Longato (UEG Journal) also teaches that they are investigating the potential protective action of administration of a gamma-ketoaldehyde scavenger in an animal model for hepatic fibrosis.
All this will result in the practice of claims 1-5 with a reasonable expectation of success.

For claims 7-9, since the prior art made already obvious “treating” hepatic fibrosis, it will be understood that a treatment encompasses inhibiting the progression, attenuate the severity or mitigate the damaging effects of hepatic fibrosis, thus resulting in the practice of claims 7-9 with a reasonable expectation of success.

For claim 10, Roberts teaches pharmaceutical composition comprising pharmaceutically acceptable carriers (see for example [0047] and [0066]).
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5 and 7-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5 and 7 of copending Application No. 15/697,193 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications recite the treatment of liver diseases including liver fibrosis with the same or similar compounds.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
No claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
May 23, 2022.